Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 5/7/22 has been entered.

Response to Arguments
	Applicant’s arguments with respect to the amended claims filed 5/7/22 have been considered as follows.
Election/Restrictions:
Applicant argues there is no serious burden among different groups of invention. This is not found persuasive because,
The invention groups require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one invention group would not likely be applicable to another. Applicant argues there is no evidence of serious burden, which Examiner respectfully disagrees, as evidenced by the attached search report where searching for the elected species will not likely find the withdrawn species due to the specific refractive powers of the lenses in the search keywords. Also the instant application is not a national stage of a PCT application, and the unity of invention does not apply (Examiner notes even under unity of invention a restriction would be valid in view of the prior art teaching as described below).
Further the question as to whether or not inventions overlap in scope is not whether the groups share some limitations.  In fact, if such were the case, no restriction between groups with a linking or generic claim would ever be proper.  Clearly, such an interpretation would not be consistent with restriction practice or double patenting practice as a whole.  Rather, related inventions in the same statutory class are considered mutually exclusive, or not overlapping in scope, if a first invention would not infringe a second invention, and the second invention would not infringe the first invention.
The requirement in the office action dated 2/17/22 is still deemed proper and is therefore made FINAL.
 35 USC 102/103 Rejections of the claims:
	Applicant’s arguments are moot in view of the new ground rejections.

 Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2,6 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Liu (US 20210048624). 

    PNG
    media_image1.png
    583
    649
    media_image1.png
    Greyscale

Regarding claim 1, Liu teaches a lens assembly (Fig. 1, Tables 1-3 and 28, +-+++-...) comprising:
a first lens which is a meniscus lens with positive refractive power and comprises a convex surface facing an object side and a concave surface facing an image side;
a second lens which is with refractive power;
a third lens which is with refractive power;
a fourth lens which is positive refractive power and comprises a convex surface facing the object side;
a fifth lens which is with positive refractive power and comprises a convex surface in a paraxial region facing the image side; and
a sixth lens which is with negative refractive power and comprises a convex surface along an optical axis facing the object side and a concave surface facing the image side;
wherein the first lens, the second lens, the third lens, the fourth lens, the fifth lens, and the sixth lens are arranged in order from the object side to the image side along the optical axis;
wherein the lens assembly satisfies:
	3<D1/T6<9 (~ 1.3/0.28=4.7);
wherein D1 is an effective optical diameter of the convex surface of the first lens and T6 is a thickness of the sixth lens along the optical axis.

Regarding claim 2, Liu further teaches the lens assembly as claimed in claim 1, wherein:
the second lens is a meniscus lens with negative refractive power and comprises a convex surface facing the object side and a concave surface facing the image side (Fig. 1, Tables 1-3); 
the third lens is with positive refractive power and comprises a convex surface facing the object side (Tables 1-3); and
the lens assembly satisfies at least one of the following conditions:
	1.2<f/D1<2.5 (~ 2.99 /1.3=2.3);
−3.5<(f 1 +f 5 +f 6)/(T 5 +T 6 −R 62 +R 52)<−1.5;
	−10<F×((f 1 −f 6)/(T 5 +T 6 −R 62 +R 52))<−3;
	1.3 mm<(f 1 −f 6)/((T 5 +T 6)/G 5)<5 mm;
wherein D1 is an effective optical diameter of the convex surface of the first lens, f is an effective focal length of the lens assembly, F is a F-number of the lens assembly, f1 is an effective focal length of the first lens, f5 is an effective focal length of the fifth lens, f6 is an effective focal length of the sixth lens, T5 is a thickness of the fifth lens along the optical axis, T6 is a thickness of the sixth lens along the optical axis, R52 is a radius of curvature of the convex surface of the fifth lens, and R62 is a radius of curvature of the concave surface of the sixth lens, and G5 is an air interval from the convex surface of the fifth lens to an object side surface of the sixth lens along the optical axis.

Regarding claim 6, Liu further teaches The lens assembly as claimed in claim 2, wherein the lens assembly satisfies at least one of the following conditions:10 mm<(R 11 +R 12 +R 52 +R 62)×((T 5 +T 6)/G 5)<29 mm;
−5<(f 1 −f 6)/(T 5 +T 6 −R 62 +R 52)<−1;
−20 mm<f×((f 1 −f 6)/(T 5 +T 6 −R 62 +R 52))<−5 mm (2.99x((4.28+9.03)/(0.8529+0.28-2.2722-0.9363))=-2.99x13.31/2.0756=-19);
10 mm<|AAG×(R 21 +R 22)/(R 21 −R 22)|<20 mm;
wherein Ts is a thickness of the fifth lens along the optical axis, T6 is a thickness of the sixth lens along the optical axis, Rn is a radius of curvature of the convex surface of the first lens, R12 is a radius of curvature of the concave surface of the first lens, R52 is a radius of curvature of the convex surface of the fifth lens, R62 is a radius of curvature of the concave surface of the sixth lens, G5 is an air interval from the convex surface of the fifth lens to an object side surface of the sixth lens along the optical axis, f is an effective focal length of the lens assembly, fi is an effective focal length of the first lens, f6 is an effective focal length of the sixth lens, AAG is a total air interval from the concave surface of the first lens to an object side 4surface of a lens which is closest to the image side along the optical axis, R21 is a radius of curvature of an object side surface of the second lens, and R22 is a radius of curvature of an image side surface of the second lens.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234